Rosenberger, J.,
dissents in a memorandum as follows: Since I believe that our previous holdings in People v Irizarry (168 AD2d 377) and Matter of Antoine W. (162 AD2d 121, appeal dismissed 76 NY2d 887) are controlling, I would reverse the judgment of conviction, suppress the narcotics seized from defendant’s bag and dismiss the indictment.
Shortly before 5:00 p.m. on February 1, 1989, Detective Richard Canale, along with several other officers of the narcotics interdiction team of the Port Authority Police Department, stationed themselves near platform 68 where a Greyhound bus bound for Baltimore-Washington was scheduled to depart at 5:00 p.m. As Canale observed the area, he noticed defendant, who joined the line where ten to fifteen other passengers were waiting to board the bus. Canale watched as defendant, who was carrying a gym bag, looked around in what Canale described as a nervous manner. As the passengers began to board the bus, defendant continued to look around the terminal. When defendant glanced at Canale, who was in plainclothes, he appeared to Canale to hesitate slightly.
Based on defendant’s behavior, Canale approached, displayed his police shield, identified himself as a police officer and asked defendant if he would mind speaking to him. *243Defendant agreed and stepped to the side of the line of passengers with Canale. In response to Canale’s questioning, defendant stated that he was travelling to Baltimore to visit relatives. Since defendant’s answers, according to Canale, were "rapid”, and, because defendant’s "voice broke several times” after Canale told him he was assigned to the narcotics interdiction squad, Canale asked defendant if he could search his bag. Defendant replied, "[y]es. Go ahead.” Canale then repeated his request and defendant again agreed to let Canale search the bag. Canale handed the bag to Detective Smith, and while Detective Kane observed, Smith searched the bag. After removing several items of clothing, Smith recovered a brown paper bag containing two plastic bags from inside a sneaker. One plastic bag contained a hard, white powder. Inside the other were 38 vials.
The Supreme Court concluded that the approach and questioning of defendant were justified and that defendant’s consent to the search of his bag was voluntary. Defendant’s motion to suppress the narcotics recovered from his gym bag was therefore denied.
In Matter of Antoine W. (supra), this court held that defendant’s acts of permitting other passengers to board ahead of him, looking around and then entering a snack bar, did not give rise to a founded suspicion that criminal activity was afoot (see, People v De Bour, 40 NY2d 210) such as to justify a police inquiry and search of defendant’s bag. Similarly, in the subsequent case of People v Irizarry (supra), we concluded that defendant’s actions, in walking around a train station waiting area, glancing at the departure board, speaking to another individual, and in placing his bag on the ground and taking a few steps away, were innocent and consistent with the actions of any passenger at a train station.
The actions of defendant herein were even more innocuous than those of defendants in Matter of Antoine W. (supra) and People v Irizarry (supra). Defendant, while waiting in line to board a bus to Baltimore, looked around the terminal area where 50 to 100 other people were congregated. Such behavior is consistent with that of a person who is waiting for a traveling companion to arrive or of someone who is concerned with his or her own safety. Canale’s belief that defendant hesitated when he saw him because he thought he was a police officer is merely speculative, particularly in light of the fact that Canale was not in uniform.
Detective Canale’s intrusion surpassed the preliminary information stage, the first step in police interaction with an *244individual (People v De Bour, supra; People v Irizarry, supra; Matter of Antoine W., supra). There was no predicate for the common law inquiry of defendant, the second stage of police intrusion, since the police lacked a founded suspicion that criminal activity was present (People v La Pene, 40 NY2d 210; People v Irizarry, supra; Matter of Antoine W., supra). While a conclusion somewhat inconsistent with People v Irizarry and Matter of Antoine W. was reached in People v Hollman (168 AD2d 259, lv denied 76 NY2d 1021), defendant’s actions in Hollman, in moving furtively around the Port Authority Bus Terminal with a companion, scanning the area, sitting in the rear of the bus and in taking certain measures to safeguard his sports bag, created more of a suspicion than those of this defendant. In addition, this defendant’s responses to the police inquiry, which was clearly conducted to create suspicion, failed to achieve that objective (cf., People v Hollman, supra). Instead, his answers were consistent with those of any traveler.
Since I do not believe that the inquiry of defendant was justified, there is no need to reach the issue óf the voluntariness of defendant’s consent to search his bag. I would note, however, that as in People v Irizarry (supra) and Matter of Antoine W. (supra), defendant’s consent was involuntary and constituted "a yielding to overbearing official pressure” (People v Gonzalez, 39 NY2d 122, 124).